        Case: 3:20-cv-01068-bbc Document #: 7 Filed: 04/06/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
SAMUEL L. JONES,
                                                       OPINION AND ORDER
                            Petitioner,
                                                              20-cv-1068-bbc
              v.

DYLON RADTKE,

                            Respondent.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Petitioner Samuel Jones, who is incarcerated at the Green Bay Correctional

Institution, filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254 on

November 30, 2020, challenging a judgment of conviction entered on January 13, 2016,

by the Circuit Court for Rock County, Wisconsin in Case No. 14CF2088, for first degree

intentional homicide—attempted. Dkt. #1. Petitioner alleged in his petition that: (1)

his trial counsel was ineffective for failing to present cell phone records at trial that

showed he was in Chicago, Illinois at the time the crime was committed in Beloit,

Wisconsin; and (2) his trial counsel was ineffective for failing to play the audiotape of a

potentially exculpatory police interview of a key witness.       In an order entered on

February 2, 2021, I found that petitioner had procedurally defaulted his second claim by

failing to present it through a full round of state court review.    Dkt. #4.    Although

petitioner blames his lawyer for not raising the claim in the state court of appeals,

petitioner never presented a claim of ineffective assistance of postconviction or appellate

counsel in the state courts as he was required to do in order to attempt to excuse his


                                             1
           Case: 3:20-cv-01068-bbc Document #: 7 Filed: 04/06/21 Page 2 of 4




default. Id. (citing Wis. Stat. § 974.06; State ex rel. Rothering v. McCaughtry, 205 Wis.

2d 675, 556 N.W. 5 2d 136 (Ct. App. 1996) (describing procedure for challenging

effectiveness of post-conviction counsel); State v. Knight, 168 Wis. 2d 509, 520, 484

N.W.2d 540, 544 (1992) (appellate counsel)).        Recognizing this deficiency, petitioner

asked that I stay his petition while he presents such a claim in the state courts. See

Rhines v. Weber, 544 U.S. 269, 275 (2005) (7th Cir. 2002) (federal courts may stay

petition containing both exhausted and unexhausted claims when outright dismissal of

petition could jeopardize petitioner’s ability to file timely habeas petition on unexhausted

claims).

       As I explained in my previous order, petitioner no longer has any time remaining

on his federal clock in which to initiate the state court exhaustion process and return to

federal court after completing it, so outright dismissal of this petition would end his

chance to pursue his already exhausted claim. However, a stay should be issued “only in

limited circumstances” in which there was “good cause” for the petitioner’s failure to

exhaust his claims in state court and the unexhausted claim is not “plainly meritless.”

Rhines, 544 U.S. at 277.     Because petitioner did not present the court with enough

information to determine whether a stay was appropriate, I gave him an opportunity to

supplement his petition with additional information.

       In response, petitioner has submitted the transcript of the state circuit court’s oral

ruling on his post-conviction motion related to the audiotape and explains that he had

hired and paid an attorney to assist him but the attorney did not take any action for six


                                             2
        Case: 3:20-cv-01068-bbc Document #: 7 Filed: 04/06/21 Page 3 of 4




months and failed to respond to petitioner’s repeated requests for assistance during that

time period. Dkt. #5. Petitioner filed a grievance against the attorney with the Office of

Lawyer Regulation, which started an investigation. I am persuaded that petitioner has

acted diligently and shown good cause for his failure to exhaust to date.         I also am

satisfied that petitioner’s unexhausted claim regarding the audiotape is potentially

meritorious and that he has not engaged in intentionally dilatory tactics. Therefore, I will

stay petitioner’s habeas petition and hold it in abeyance while he attempts to exhaust his

claim regarding the audiotape in state court.

       This court will not tread water with petitioner’s federal habeas petition

indefinitely.   Rhines, 544 U.S. at 277.     To insure that petitioner does not delay in

exhausting his state court remedies, I will grant the requested stay on the following two

conditions: (1) petitioner shall have 90 days from the date of this order to present his

ineffective assistance of postconviction or appellate counsel claims in state court and

notify this court that he has done so; and (2) after petitioner has completely exhausted

his state court remedies, he then has 30 days from the date of the last order from the

state courts in which to file a motion in this court to lift the stay. If petitioner fails to

meet these conditions, this court will vacate the stay as of the date the stay was entered,

dismiss the unexhausted claim and allow the case to proceed only on the exhausted claim.




                                          ORDER

       IT IS ORDERED that:


                                                3
        Case: 3:20-cv-01068-bbc Document #: 7 Filed: 04/06/21 Page 4 of 4




       1. Petitioner Samuel Jones’s request to stay his habeas petition while he exhausts

his state court remedies, dkt. #1, is GRANTED.

       2.   The instant petition is STAYED pending exhaustion of petitioner’s state

remedies with the following conditions: (a) petitioner has 90 days from the date of this

order to present his ineffective assistance of postconviction or appellate counsel claim in

state court and notify this court that he has done so; and (b) after completely exhausting

his state court remedies, petitioner has 30 days from the date of the last order from the

state courts in which to file a motion in this court to lift the stay. If petitioner fails to

meet these conditions, then the stay will be vacated as of the date of this order, the

unexhausted claim will be dismissed and the petition will proceed only on petitioner’s

exhausted claim.

       3.   The clerk of court is directed to close this case, subject to re-opening by

petitioner upon filing of his motion to lift the stay.

       Entered this 6th day of April, 2021.

                                            BY THE COURT:

                                            /s/
                                            _______________________
                                            BARBARA B. CRABB
                                            District Judge




                                               4
